Citation Nr: 1703065	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches, effective March 18, 2014.  

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to April 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016, the Veteran raised contentions to the effect that she was unemployable due to her service-connected migraine headaches.  Those contentions are consistent with an inferred claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As that claim is part of the increased rating claim, Rice v. Shinseki, 22 Vet. App. 447 (2009), further development is in order.

Evidence relevant to the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders shows that during a July 2015 VA psychiatric examination, the Veteran was noted to have earned a bachelor of science degree and was working toward a master's degree.  Occupationally since service she reported work experience at a car dealer, in retail, at a child development center, and in a children's' rehabilitation center.  At the time of the examination, she reportedly had just started a full-time job as a behavioral therapist at a San Diego psychiatric center.  As the Veteran's employment records are pertinent to the claim but not yet of record further development is in order.  

Letters from the VA to the Veteran, such as that dated in January 2017; show that the she has been receiving VA education benefits.  Unfortunately, her VA education folder is not associated with her electronic claims file.  Hence, further action is in order.

Accordingly, the claims are remanded for the following actions:  

1.  Notify the Veteran of VA's duty to assist her in developing the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

2.  Associate the Veteran's VA education file with her claims folder.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Ask the Veteran to identify the name and address of each employer for whom she has worked since service.  Then, contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, attendance records to include the reason for any sick leave, medical records, medical examinations, and job descriptions.  Any records detailing any job accommodation because of her service connected disorders should also be secured.  In particular the RO should attempt to secure all pertinent records from the Psychiatric Center of San Diego.  

A failure to respond or negative replies to any request must be noted in writing and associated with the claims folder.  Efforts to obtain records of the Veteran's employment with any Federal entity must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal entity from whom they are sought.  If records of employment with a private employer are unavailable, notify the Veteran of that fact in accordance with controlling law and regulation.

4.  Secure all medical records pertaining to treatment of any service connected disorder dated since July 2015.   If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  When the foregoing actions have been completed, undertake any other indicated development.  Then, adjudicate the issues of entitlement to an increased rating for migraine headaches, and a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


